Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant fails to dispute that Freer disclosed “detecting, by the processor of the computing device, a directional location of at least a subset of the plurality of target devices” and “identifying, in the processor of the computing device, at least one target device of at least the subset of plurality of target devices that is eligible to output the content based on a direction of the casting action of the user input, wherein the at least one identified target device is located in the direction of the casting action and is capable of being controlled by the computing device.”
	Instead, Applicant argues that Hardt is not combinable with Freer.  However, as articulated in the rejection, directional casting is combinable with the combination of Hardt and Bhathena since Bhathena did disclose a casting action.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardt et al. (US 2016/0191989) in view of Bhathena et al. (US 2016/0078582) in view of Freer (US 2011/0088002).
1. A method for outputting content from a computing device, comprising: 
receiving, via an input device of the computing device, a user input as a haptic-based pattern; Hardt [0035]
…
identifying, in the processor of the computing device, at least one target device of the one or more target devices that is eligible to output the content; Hardt [0034]-[0036]
identifying, in the processor of the computing device, content source information associated with the content to be output by the at least one identified target device; Hardt [0034]-[0036]
generating, in the processor of the computing device, one or more content output instructions for use by the at least one identified target device to control output of the content; and Hardt [0033]

Hardt failed to disclose:
determining, in a processor of the computing device, whether the user input is a casting action for outputting content from the client device to one or more target devices; 
However, Bhathena disclosed:
determining, in a processor of the computing device, whether the user input is a casting action for outputting content from the client device to one or more target devices; Bhathena [0090]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use additional haptic based patterns beyond the drag and drop in Hardt, such as the forward flinging, rearward flinging, and flinging from left to right and right to left in Bhathena, in order to allow a greater number of options for sharing casted content in Hardt.
Hardt in view of Bhathena failed to disclose “detecting, by the processor of the computing device, a directional location of at least a subset of the plurality of target devices” and “identifying, in the processor of the computing device, at least one target device of at least the subset of plurality of target devices that is eligible to output the content based on a direction of the casting action of the user input, wherein the at least one identified target device is located in the direction of the casting action and is capable of being controlled by the computing device.”  However, Freer disclosed in paragraph [0029] “detecting, by the processor of the computing device, a directional location of at least a subset of the plurality of target devices” and “identifying, in the processor of the computing device, at least one target device of at least the subset of plurality of target devices that is eligible to output the content based on a direction of the casting action of the user input, wherein the at least one identified target device is located in the direction of the casting action and is capable of being controlled by the computing device.”  Being “capable of being controlled by the computing device” is interpreted as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use directional casting as taught in Freer with the combination of Hardt / Bhathena in order to identify which target device to cast the content to based on a directional movement.
2. The method of claim 1, wherein receiving the user input comprises: detecting a display instruction associated with outputting content from the computing device to one or more target devices.  Hardt [0037]-[0039]
3. The method of claim 1, wherein determining whether the user input is a casting action, comprises: 
determining whether the user input is mapped to a casting action.  Hardt [0044]
4. The method of claim 3, comprising: 
identifying the casting action associated with the user input.  Hardt [0038]
9. The method of claim 1, wherein the step of identifying content source information associated with content to be displayed by the at least one identified target device, comprises: 
identifying current content being output by the computing device or by another of the one or more target devices.  Hardt [0021]
10. The method of claim 1, wherein the casting action for outputting content is an action for changing content being displayed at the one or more identified target devices.  Hardt [0034]
Claim 11 is rejected for substantially the same reasons as claim 1.
12. The computing device of claim 11, wherein: 
the input device comprises a display device, and Hardt [0037]-[0039]  

13. The computing device of claim 11, wherein the user input is a first user input and the casting action is a first casting action, the device comprising: 
memory for storing a mapping of one or more user inputs to specified casting actions, Hardt [0034], [0038]
wherein the processor is configured to determine whether the first user input is mapped to the first casting action.  Hardt [0044]
14. The computing device of claim 11, wherein: 
the processor is configured to identify the at least one target device that is eligible to output the content based on the casting action or a proximity between the computing device and the one or more target devices.  Hardt [0031], [0035], [0038]
18. The computing device of claim 11, wherein the casting action is an action for changing content being displayed at the one or more identified target devices.  Hardt [0021]
19. The computing device of claim 18, wherein the processor is configured to identify the casting action associated with the user input.  Hardt [0034]
Claim 20 is rejected for substantially the same reasons as claim 1.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardt in view of Bhathena in view of Freer in view of Jawa et al. (JP 2013-504141A).
In regard to claim 8, Hardt / Bhathena failed to disclose determining a proximity between the computing device and the one or more target devices.  However, Jawa disclosed determining a proximity between the computing device and the one or more target devices.  Jawa page 53 (English translation, “Similarly, the DRM control logic 111 may be configured to determine whether the proximity of a particular client computer of the client computers to the server computer follows a trust .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445